      -      -~
            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1of1



                                                   UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                               (For Offenses Committed On or After November 1, 1987)
                                                 v.

                                Jose Domingo Gomez-Gomez                                       Case Number: 3:19-mj-21582

                                                                                               Step_hen D Lemish
                                                                                               Defendant's Attorney


            REGISTRATION NO.                        S, l/ ,) t;, (   d J. ~~
            THE DEFENDANT:
             IZI pleaded guilty to count(s) 1 of Complaint
                                                        ~~~---"-~~~~~~~~~~~~~~~~~~~~~~~




              D was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                        Nature of Offense                                                             Count Number(s)
            8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                   1

                 D The defendant has been found not guilty on count(s)                ~~~~~~~~~~~~~~~~~~~




                 D Count(s)                                                                     dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                              "P    TIME SERVED                            D                                        days

                 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                            charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Frida~ril 12, 2019
                                                                                           Date oflmposition of Sentence


             Received
                            DUSM
                                     ~.:;·-;;::=




                                                                  FILED
                                                                                               /dV
                                                                                           HONORABLE F. A. GOSSETT III
                                                                                           UNITED STATES MAGISTRATE JUDGE

                                                                 Apr 12 2019
             Clerk's Office Copy                            CLERK, U.S. DISTRICT COURT                                                     3:19-mj-21582
                                                         SOUTHERN DISTRICT OF CALIFORNIA
-- - - - - - - - - - - - - - - - -   -----------~---       ----------------·----------
